DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (WO 2018/185944).  The examiner notes that US 2020/0038959 is referenced herein as an English equivalent.
In Re claim 1, Kubota et al. disclose a binder-free, sintered friction lining (Abstract), comprising: a metallic matrix (par. 0038, 0045, 0057, 0061, 0072, 0082); at least one abrasive (mullite, par. 0032); and at least two solid lubricants consisting of hexagonal boron nitride, and molybdenum or tungsten or iron or chromium or copper (pars. 0068-0080).
In Re claim 2, see par. 0077.
In Re claim 3, see pars. 0071-0072.
In Re claim 4, see Abstract and pars. 0068-0069.
In Re claim 6, see pars. 0030 and 0070.
In Re claim 7, see par. 0074.
In Re claim 8, Kubota et al. disclose the use of graphite at 5-15%, and the use of hexagonal boron nitride at 3% or less.  These amounts encompass the claimed ratio.
In Re claims 9 and 10, see par. 0072 and Table 1
In Re claims 17 and 18, see par. 0002.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (WO 2018/185944) as applied to claim 1 above, and further in view of Canuti et al. (US 2015/0323028).  The examiner notes that US 2020/0038959 is referenced herein as an English equivalent of WO 2018/185944.
In Re claims 5 and 11-13, Kubota et al. fail to disclose the use of tin sulfides as a solid lubricant.
Canuti et al. teach forming a friction material with 0.001-10% tin sulfides as a solid lubricant. Tin sulfide is formed from cheap, earth abundant elements, and is nontoxic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the friction material of Kubota et al. to use tin sulfides as a solid lubricant, as it is cheap, nontoxic, and abundantly available.
In Re claim 12, see par. 0017 of Canuti et al., and par 0027 of Kubota et al..
In Re claim 13, see par. 0017 of Canuti et al., and par 0030 of Kubota et al..

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657